DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed 08/03/2022 with respect to claims 7-12 have been fully considered and are persuasive.  The 101 Rejection of claims 7-12 has been withdrawn. 

Applicant’s arguments, see remark, filed 08/03/2022 with respect to claims 5, 6, 11, 12, 17, 18 have been fully considered and are persuasive.  The 112b Rejection of claims 5, 6, 11, 12, 17, 18 has been withdrawn. 

Applicant's arguments filed on 08/03/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 7, 13, the applicant argues that the reference of Lin et al. “Lin” does not disclose the features of the data sets. Particularly, the applicant argues that Lin discloses identifying an example in the second set of training examples that is divergent from the first set of training examples. That is, Lin is to ensure that the second training dataset includes at least on example that is not included in the first training dataset. Thus, the applicant argues that the disclosure in Lin of searching for divergence between the datasets does not anticipate the steps of “identifying new features in the second structed dataset semantically related to the identified plurality of first features”. The Examiner respectfully disagrees and will further explain the rejection.
The Examiner would like to draw the applicant’s attention to in column 3, lines 4-13 of Lin. Lin explicitly discloses “…Training datasets can include a number of training examples embodying a patterned occurrence. Each training example can include a number of (i.e., one or more) observed features (e.g., numeric values or stings of text) related to a known outcome (e.g., a category or a numeric value).” (Emphasis added); and
In column 1, lines 58-67 and column 2, lines 1-5, Lin discloses “…the second training dataset includes a second set of training examples, the second set of training examples including at least one training example that is divergent from the first set of training examples;” (Emphasis added). In other words, the second training dataset includes training examples that include at least one training example that is divergent/different from the first set of training examples, however the rest of the training examples would still be related to the first set of training examples (e.g., first features).
In conclusion, the applicant’s argument is not persuasive. The applicant is recommended to further amend the limitations in the claim to better reflect the claimed invention. The applicant is also reminded to reconsider the objected claims (e.g., 2-4, 6, 8-10, 12, 14-16, 18) to advance case prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a model manager, a feature manager, a data manager, a director in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Pat No.: 8,364,613).
Regarding claim 13, Lin et al. discloses a feature engineering training method/Computer Readable Medium (Lin et al. see column 12, lines 53-60) for improving classifier performance, comprising: 
selecting a machine learning (ML) model with a learning program, the ML model operatively associated with a first structured dataset (Lin et al. see abstract; column 3, lines 3-6; a predictive model can be constructed (or "trained") using a training dataset in conjunction with a machine learning algorithm.). Thus, the predictive model is constructed/selected with a machine learning algorithm, based on a training dataset;
identifying a plurality of first features in the first structured data set directed at performance of the selected ML model (Lin et al. see column 3, lines 4-13; …a predictive model can be constructed (or "trained") using a training dataset in conjunction with a machine learning algorithm. Training datasets can include a number of training examples embodying a patterned occurrence. Each training example can include a number of (i.e., one or more) observed features (e.g., numeric values or stings of text) related to a known outcome (e.g., a category or a numeric value).). Thus, the observed features are characterized in numeric values (i.e., performance values) related to a known outcome;
assessing a second structured dataset with respect to the identified features in the first structured dataset and identifying new features in the second structured dataset semantically related to the identified plurality of first features (Lin et al. see abstract; see column 1, lines 65-67; column 2, lines 1-5; the second training dataset includes a second set of training examples, the second set of training examples including at least one training example that is divergent from the first set of training examples; actions further include modifying the second training dataset by applying one or more favoring operations on the second training dataset). The second dataset is obtained with new features such as second set of training examples and one or more applied favoring operations, and 
dynamically augmenting the first structured dataset with the identified new features in the second structured dataset (Lin et al. see column 2, lines 1-20; column 4, lines 54-64; combining the first and second training datasets to form an updated training dataset, and applying). The first and second training datasets with new features (e.g., second set of training examples and/or the applied favoring operations) are combined to form an updated training dataset; and 
applying the dynamically augmented first structured dataset to the selected ML model, including training an embedded learning algorithm of the selected ML model using the dynamically augmented first structured dataset (Lin et al. see abstract; column 2, lines 7-20; column 4, lines 54-64; In some implementations, additional training data can be integrated or combined with an original training dataset (i.e., the training dataset used to train the original predictive model) to create an updated training dataset. The updated training dataset can be applied to a machine learning algorithm to generate an updated predictive model.
Claim 7 is rejected similarly to claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pat No.: 8,364,613) in view of Neumann (Pub No.: 2021/0004751).
Regarding claim 1, Lin et al. discloses a computer system (Lin et al. see computing system including clients and servers in column 14, lines 45; or computing system 500 in fig. 5) comprising: a processor (Lin et al. see processor 612 of a server in fig. 6) operatively coupled to memory (Lin et al. computer readable medium  616 in fig. 6);
machine learning (ML) tools (Lin et al. see web APP 604, Script Engine 606, Prediction API 608 and Web APP 610 in fig. 6) to employ feature engineering training for improving classifier performance, the tools comprising:
a model manager to select a machine learning (ML) model with a learning program, the ML model operatively associated with a first structured dataset (Lin et al. see abstract; column 3, lines 3-6; a predictive model can be constructed (or "trained") using a training dataset in conjunction with a machine learning algorithm.). Thus, the predictive model is constructed/selected with a machine learning algorithm, associated with a training dataset; 
a feature manager to identify a plurality of first features in the first structured dataset directed at performance of the selected ML model (Lin et al. see column 3, lines 4-13; …a predictive model can be constructed (or "trained") using a training dataset in conjunction with a machine learning algorithm. Training datasets can include a number of training examples embodying a patterned occurrence. Each training example can include a number of (i.e., one or more) observed features (e.g., numeric values or stings of text) related to a known outcome (e.g., a category or a numeric value).). Thus, the observed features are characterized in numeric values (i.e., performance values) related to a known outcome;
a data manager to assess a second structured dataset with respect to the identified features in the first structured dataset and identify new features in the second structured dataset semantically related to the identified plurality of first features (Lin et al. see abstract; see column 1, lines 65-67; column 2, lines 1-5; the second training dataset includes a second set of training examples, the second set of training examples including at least one training example that is divergent from the first set of training examples; actions further include modifying the second training dataset by applying one or more favoring operations on the second training dataset). The second dataset is obtained with new features such as second set of training examples and one or more applied favoring operations, and 
to dynamically augment the first structured dataset with the identified new features in the second structured dataset (Lin et al. see column 2, lines 1-20; column 4, lines 54-64; combining the first and second training datasets to form an updated training dataset, and applying). The first and second training datasets with new features (e.g., second set of training examples and/or the applied favoring operations) are combined to form an updated training dataset; and 
a director to apply the dynamically augmented first structured dataset to the selected ML model, including training an embedded learning algorithm of the selected ML model using the dynamically augmented first structured dataset (Lin et al. see abstract; column 2, lines 7-20; column 4, lines 54-64; In some implementations, additional training data can be integrated or combined with an original training dataset (i.e., the training dataset used to train the original predictive model) to create an updated training dataset. The updated training dataset can be applied to a machine learning algorithm to generate an updated predictive model.).
However, Lin et al. does not explicitly disclose the feature wherein an artificial intelligence (AI) platform communicates with the processor.
Neumann from the same or similar fields of endeavor discloses an artificial intelligence (AI) platform, in communication with the processor (Neumann see fig. 1, para. 0024, 0025; an exemplary embodiment of an artificial intelligence platform system 100 is illustrated. System 100 includes at least a server 104. At least a server 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement an AI platform in communication with a processor. 
The motivation would be to improve processing performance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pat No.: 8,364,613) (‘613) in view of Neumann (Pub No.: 2021/0004751) as applied to claim 1 above, and further in view of Lin et al. (Pub No.: 2012/0284212) (‘212).
Regarding claim 5, Lin et al. (‘613) in view of Neumann does not explicitly disclose the feature wherein the application of the dynamically augmented first structured dataset to the selected ML model further comprises the director to measure an improved accuracy of performance of the selected ML model, including comparison of accuracy of a first output of the selected ML model generated from the first structured dataset with a second output of the selected ML model generated from the dynamically augmented first structured dataset.
Lin et al. (‘212) from the same or similar fields of endeavor discloses the feature wherein the application of the dynamically augmented first structured dataset to the selected ML model further comprises the director to measure an improved accuracy of performance of the selected ML model, including comparison of accuracy of a first output of the selected ML model generated from the first structured dataset with a second output of the selected ML model generated from the dynamically augmented first structured dataset (Lin et al. see para. 0003-0005; determining the updated accuracy score for a particular trained predictive model includes: summing a number of correct predictive outputs included in the generated predictive output data as determined from the comparison; identifying which training data sets from the initial training data and from the series of training data sets were received within a predetermined time-based window; adding the sum of correct predictive outputs to previously determined sums of correct predictive outputs that were determined when the identified training data sets were each received to determine a total number of correct predictive outputs;).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. (‘613) in view of Neumann and to implement the feature as taught by Lin et al. (‘212) to determine updated accuracy score for a particular predictive model based on comparison of the previously determined sums of correct predictive outputs. 
The motivation would be to improve accuracy of the prediction model.

Claim 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pat No.: 8,364,613) (‘613) in view of Lin et al. (Pub No.: 2012/0284212) (‘212).
Regarding claims 11, 17, Lin et al. (‘613) does not explicitly disclose the feature wherein the application of the dynamically augmented first structured dataset to the selected ML model further comprises program code to measure an improved accuracy of performance of the selected ML model, including comparison of accuracy of a first output of the selected ML model generated from the first structured dataset with a second output of the selected ML model generated from the dynamically augmented first structured dataset.
Lin et al. (‘212) from the same or similar fields of endeavor discloses the feature wherein the application of the dynamically augmented first structured dataset to the selected ML model further comprises program code to measure an improved accuracy of performance of the selected ML model, including comparison of accuracy of a first output of the selected ML model generated from the first structured dataset with a second output of the selected ML model generated from the dynamically augmented first structured dataset (Lin et al. see para. 0003-0005; determining the updated accuracy score for a particular trained predictive model includes: summing a number of correct predictive outputs included in the generated predictive output data as determined from the comparison; identifying which training data sets from the initial training data and from the series of training data sets were received within a predetermined time-based window; adding the sum of correct predictive outputs to previously determined sums of correct predictive outputs that were determined when the identified training data sets were each received to determine a total number of correct predictive outputs;).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. (‘613) and to implement the feature as taught by Lin et al. (‘212) to determine updated accuracy score for a particular predictive model based on comparison of the previously determined sums of correct predictive outputs. 
The motivation would be to improve accuracy of the prediction model.

Allowable Subject Matter
Claims 2-4, 6, 8-10, 12, 14-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farre Guiu et al. (Pat No.: 10,489,722) discloses systems, methods, and articles of manufacture to perform an operation comprising processing, by a machine learning (ML) algorithm and a ML model, a plurality of images in a first dataset, wherein the ML model was generated based on a plurality of images in a training dataset, receiving user input reviewing a respective set of tags applied to each image in the first data set as a result of the processing, identifying, based on a first confusion matrix generated based on the user input and the sets of tags applied to the images in the first data set, a first labeling error in the training dataset, determining a type of the first labeling error based on a second confusion matrix, and modifying the training dataset based on the determined type of the first labeling error.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464